                         Case 1:19-cv-04821-LAP Document 65 Filed 04/01/20 Page 1 of 2

                                                                                                                                                           Chicago
                                                                                                                                                           New York
                                                                                                                                                           Washington, DC
                                                                                                                                                           London
                                                                                                                                                           San Francisco
                                                                                                                                                           Los Angeles
                                                                                                                                                           Singapore
                                                                                                                                                           vedderprice.com
April 1, 2020
                                                                                                                                                            Marc B. Schlesinger
                                                                            The parties' extension request                                                  Associate
                                                                                                                                                            +1 212 407 6935
                                                                            is GRANTED.                                                                     mschlesinger@vedderprice.com
VIA ECF                                                                     SO ORDERED.
                                                                            Dated: New York, NY
The Honorable Loretta A. Preska                                                    Apr. 2, 2020
United States District Judge
United States District Court
                                                                                   __________________________
for the Southern District of New York
500 Pearl Street, Room 2220                                                        LORETTA A. PRESKA
New York, NY 10007                                                                 Senior U.S. District Judge

Re:          M&R Capital Management, Inc. v. The Curchin Group, LLC, Robert C.
             Fouratt, CPA and Richard T. Diver;
             1:19-cv-04821 (LAP) (SLC)
             Joint Letter Requesting Extension of Discovery Deadlines

Your Honor:

We represent defendants The Curchin Group, LLC (“Curchin”) and Robert C. Fouratt, CPA (“Fouratt”
and collectively with Curchin, the “Curchin Defendants”) in the above referenced-matter. We write with
the consent of counsel for Plaintiff M&R Capital Management, Inc. to respectfully request that the Court
extend by forty-five (45) days the discovery and other upcoming deadlines under the Case
Management Order (“CMO”) [ECF # 60].

As to the most pressing discovery deadline, the CMO requires the parties report to the Court no later
than April 2, 2020 whether parties are ready to hold a settlement conference. Given the current health
situation with COVID-19, the fact that the parties have not yet finished discovery and that Curchin
Defendants have filed a Letter for Pre-Motion Discovery Conference pursuant to Local Civil Rule 37.2
[ECF #62-64] which has not yet been heard, the parties respectfully request that the reporting deadline
be extended to May 18, 2020, and that all remaining deadlines in the CMO be extend by 45 days as
follows:

             DISCOVERY ITEM                                             ORIGINAL CMO DEADLINE                                             NEW PROPOSED DEADLINE

 Parties to report to the Court re                                   April 2, 2020                                                       May 18, 2020
 possibility of settlement
 Fact discovery to be completed                                      May 29, 2020                                                        July 13, 2020

 Fact witness depositions to be                                      May 29, 2020                                                        July 13, 2020
 completed
 Plaintiff shall serve its expert                                    June 30, 2020                                                       August 14, 2020
 report
 Defendant shall serve its                                           July 31, 2020                                                       September 14, 2020
 rebuttal expert report

                 1633 Broadway, 31st Floor | New York, New York 10019 | T +1 212 407 7700 | F +1 212 407 7799
Vedder Price P.C. is affiliated with Vedder Price LLP, which operates in England and Wales, Vedder Price (CA), LLP, which operates in California, and Vedder Price Pte. Ltd., which operates in Singapore.


VP/#36104210
               Case 1:19-cv-04821-LAP Document 65 Filed 04/01/20 Page 2 of 2
The Honorable Loretta A. Preska
United States District Judge
April 1, 2020
Page 2



        DISCOVERY ITEM                 ORIGINAL CMO DEADLINE   NEW PROPOSED DEADLINE

 Expert depositions to be            August 31, 2020           October 15, 2020
 completed
 Parties to be ready for trial       November 2, 2020          December 17, 2020

We thank the Court for its attention to his matter.

Respectfully submitted,

/s/ Marc B. Schlesinger




cc:     Joseph E. Gasperetti, Esq.
        (Via ECF and Email)

        Mr. Richard T. Diver
        Defendant Pro se
        (Via U.S. Mail)




VP/#36104210
